Citation Nr: 0606383	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  A disorder necessitating a splenectomy was not manifest 
during service.

2.  Any splenectomy the veteran may have undergone was 
performed many years following separation from service and is 
not shown to be casually or etiologically related to service, 
including to any DDT that the veteran was exposed during 
service.


CONCLUSION OF LAW

The criteria for service connection for the veteran's 
splenectomy have not been met.  38 U.S.C.A. §§1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran seeks service connection for a splenectomy he 
underwent years after his discharge from service.  He 
contends he was exposed to Dichloro-diphenyl-trichloroethane 
(DDT) he used as a cleaning agent when he performed latrine 
duty for one year while stationed in Italy.  The veteran 
contends his splenectomy was related to this exposure to DDT.

To prove service connection, the veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The veteran meets the first requirement for service 
connection as set forth above because a VA examination report 
of September 2003, relying on a prior medical record July 
2000, indicates that the veteran underwent a splenectomy for 
idiopathic thrombocytopenic purpura.  Other than this VA 
report, there is no medical evidence documenting the 
procedure or the date on which it was performed.  For 
purposes of this discussion, the Board will accept that the 
splenectomy was performed following service.  

The second requirement for service connection requires 
medical evidence of in-service incurrence or aggravation of 
an injury or disease.  The veteran fails to meet this 
requirement because the service medical records do not 
reflect any problems with the veteran's spleen or that a 
splenectomy took place during service.  The only references 
to the veteran's spleen in these records include doctor's 
notes of 1944 and July 1945 indicating that the spleen was 
not felt upon examination.  Moreover, the veteran's own 
varying contentions regarding when the splenectomy took place 
consistently date the splenectomy after his discharge from 
service.  The service medical records also do not document 
that the veteran was exposed to DDT during service.

The third requirement of service connection requires medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The veteran's claim fails 
because the medical evidence does not so link the 
splenectomy.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. §5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The only 
evidence of a nexus between the splenectomy and any in-
service disease or injury are the veteran's own statements 
and contentions.  The record does not show the veteran is 
medically trained and he is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The VA examination conducted in September 2003 
evaluated and expressly found no link between the splenectomy 
and any DDT exposure the veteran may have experienced.  In 
the absence of competent medial evidence demonstrating such a 
relationship, service connection is not established.

Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  Notice must inform a 
claimant of (1) any information and evidence not of record 
needed to substantiate the claim; (2) what information VA 
will seek to provide; and (3) what information the claimant 
is expected to provide.  VA must also ask the claimant to 
submit any pertinent evidence in his possession.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  

The original rating decision on appeal was made in January 
2004.  The lack of any pre-decision notice is not prejudicial 
to the veteran.  Sufficient notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

After being advised of what evidence would substantiate his 
claim, in his March 2005 substantive appeal, the veteran 
specifically advised VA that he had forwarded all relevant 
information as to his claim.  The Board further notes that 
the veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. Moreover, neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  Although 
the RO was advised that the veteran's service medical records 
would have been stored in the area of the National Personnel 
Records Center that was damaged by fire, the veteran's 
service medical records were obtained by VA in 1947, years 
prior to the 1971 fire at the storage facility.  Thus, there 
are service medical records associated with the file and the 
RO has obtained all available post-service VA and private 
medical records identified by the veteran.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  


ORDER

Service connection the veteran's splenectomy is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


